DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10615643. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same subject matter.
As to claim 1, Patent 10615643 claim 1 recites the same receiving a wireless power signal, determining a strength of the wireless signal, communicating with a wireless power transmitting apparatus; and claim 7 recites gate biasing.  As such the claims of Patent 10615643 anticipates the claims of the current Application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (Pub 2014/0008990).
As to claim 1, Yoon teaches a wireless communication method by a wireless power receiving apparatus (figs 4, 5, and 7), the method comprising: 
receiving a wireless power signal from a wireless power transmitting apparatus (410 receivers a power signal from 470, paragraphs 40 and 41);
 determining (using 510 within 422) the strength of the wireless power signal (paragraph 48, senses voltage of the power received); 
modulating (using impedance modulator, (520/720)) the amplitude of the wireless power signal (paragraphs 48, 49, 52, the power is modulated) according to the strength of the measured wireless power signal (paragraph 48); and
communicating with the wireless power transmitting apparatus (paragraph 49) by using the signal having the amplitude modulated (the power modulated signal is sent to the transmitter, paragraphs 48 and 49) which controls switching of switches (722 and 724) in the modulator (paragraph 52).
Yoon does not explicitly teach using gate biasing.
As would have been recognized by a person of ordinary skill in the art, using gate activated transistors as switching circuit are notoriously well known in the art and choosing transistor as switches is a mere matter of design choice to choosing notoriously well-known type of switch.  As such it would have been obvious to a person of ordinary skill in the art at the time of the invention to use transistor switches as it would be a mere matter of choosing a well-known switch circuit.
As to claim 2, Yoon teaches the gate bias includes setting the configurable gate bias of the first modulator to a first setting based on the strength of the wireless signal (paragraphs 48 and 51).
As to claim 3, Yoon teaches that determining that the strength the wireless signal power is at or above a control point; and setting the configurable gate bias to the first setting on a determination that the strength of the wireless power signal is at or above a control point (paragraphs 42, 48, 51).
As to claim 4, Yoon teaches the modulator can be formed such that it does not include a capacitor (fig 6, 630), and wherein the at least one resistor (Rcm)(paragraph 50 and 52, power pickup unit used for modulation is formed solely with a resistor and switch which is used in place of resistors, capacitors, and switches).
As to claim 5, Yoon teaches controlling switching of switches (722 and 724) in the modulator (paragraph 52).  It would be obvious to use a MOSFET or BJT transistor as a switching circuit as MOSFETs and BJTs are notoriously well known in the art as switching circuits
As to claim 6, Yoon teaches the modulator (fig 7 720) can be connected to an AC terminal (input received from (710)) and in parallel with the controller (parallel to 512).
As to claim 7, Yoon teaches the modulator (fig 6, 630) can be connected to a DC terminal (input received from rectifier of 620).
As to claim 8, Yoon teaches switching circuits (722 and 724) and a resistance circuit (Rcm).  It would be obvious to a have a plurality or resistances as it would be a mere matter of design choice to choose a resistance value of Rcm (a number of resistors in parallel/series to have a specific resistance value) and/or for choosing a gate biasing level for the switching circuit (resistance at the gates of transistors are notoriously well-known to control gate biasing levels in transistors to the voltage at which the transistor will switch).
As to claim 10, Yoon teaches a wireless power receiving apparatus (figs 4, 5, and 7) comprising:
 at least one secondary core (coil within the receiver, inductor (Ls), within 710) configured to receiver a wireless power signal transmitted from a wireless power transmitting apparatus (paragraphs 46 and 52); 
a detection circuit (510) configured to measure the strength of the wireless power signal (paragraph 48); 
a first modulator (520/720) configured to modulate the amplitude of the wireless power signal (paragraphs 48, 49, 52, the power is modulated) and a 
controller (512) configured to control a switch (722 and 724) according to the strength of the measured wireless power signal (paragraph 48) using the signal having the amplitude modulated (the power modulated signal is sent to the transmitter, paragraphs 48 and 49) which controls switching of switches (722 and 724) in the modulator (paragraph 52).  As would have been recognized by a person of ordinary skill in the art, using gate activated transistors as switching circuit are notoriously well known in the art and choosing transistor as switches is a mere matter of design choice to choosing notoriously well-known type of switch.  
As to claim 11, Yoon teaches the gate bias includes setting the configurable gate bias of the first modulator to a first setting based on the strength of the wireless signal (paragraphs 48 and 51).
As to claim 12, Yoon teaches that determining that the strength the wireless signal power is at or above a control point; and setting the configurable gate bias to the first setting on a determination that the strength of the wireless power signal is at or above a control point (paragraphs 42, 48, 51).
As to claim 13, Yoon teaches the modulator can be formed such that it does not include a capacitor (fig 6, 630), and wherein the at least one resistor (Rcm) (paragraph 50 and 52, power pickup unit used for modulation is formed solely with a resistor and switch which is used in place of resistors, capacitors, and switches).
As to claim 14, Yoon teaches controlling switching of switches (722 and 724) in the modulator (paragraph 52).  It would be obvious to use a MOSFET or BJT transistor as a switching circuit as MOSFETs and BJTs are notoriously well known in the art as switching circuits
As to claim 15, Yoon teaches the modulator (fig 7 720) can be connected to an AC terminal (input received from (710)) and in parallel with the controller (parallel to 512).
As to claim 16, Yoon teaches the modulator (fig 6, 630) can be connected to a DC terminal (input received from rectifier of 620).
As to claim 17, Yoon teaches switching circuits (722 and 724) and a resistance circuit (Rcm).  It would be obvious to a have a plurality or resistances as it would be a mere matter of design choice to choose a resistance value of Rcm (a number of resistors in parallel/series to have a specific resistance value) and/or for choosing a gate biasing level for the switching circuit (resistance at the gates of transistors are notoriously well-known to control gate biasing levels in transistors to the voltage at which the transistor will switch).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Kim (Pub 2012/0161531).
As to claim 9, this claim is dependent on claim 1, the rejection of which is discussed above.
Yoon does not teach using a plurality of modulators.
Kim teaches a wireless power apparatus (fig 1) in which a receiver (140) contains a plurality of modulators (151 and C2,m act as an impedance modulator as data is modulated in the capacitors based on their charge levels, abstract, paragraphs 109, 110, 114,-117, 129).  As such it would be obvious to a person of ordinary skill in the art at the time of the invention to combine the wireless power device taught in Yoon with the modulation system taught in Kim in order to improve communication between transmitter and receiver. 
As to claim 18, Kim teaches a wireless power apparatus (fig 1) in which a receiver (140) contains a plurality of modulators (151 and C2,m act as an impedance modulator as data is modulated in the capacitors based on their charge levels, abstract, paragraphs 109, 110, 114,-117, 129).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/Primary Examiner, Art Unit 2849